 

EXHIBIT 10.4

 

Certain identified information has been excluded from this exhibit pursuant to
Item 601(b)(10)(iv) of Regulation S-K because such information both (i) is not
material and (ii) would likely cause competitive harm if publicly disclosed.
Excluded information is indicated with brackets and asterisks.

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This First Amendment to License Agreement (the “First Amendment”) is made as of
November 4, 2019 (the “First Amendment Effective Date”) by and between REGENXBIO
Inc., a corporation organized under the laws of the State of Delaware, with
offices at 9600 Blackwell Road, Suite 210, Rockville, MD 20850 (“Licensor”), and
Abeona Therapeutics Inc., a corporation organized under the laws of the State of
Delaware, with offices at 1330 Avenue of the Americas, 33rd Floor, New York, NY
10019 (“Licensee”). Licensor and Licensee are hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties entered into that certain License Agreement dated November
4, 2018 (the “License Agreement”);

 

WHEREAS, the Parties desire to amend certain provisions of the License Agreement
relating to the timing of certain fees Licensee shall pay Licensor under the
License Agreement; and

 

WHEREAS, pursuant to Section 10.9 of the License Agreement, the License
Agreement may be amended, provided that such amendment is in writing and signed
by duly authorized representatives of both Parties.

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
First Amendment, and intending to be legally bound, the Parties hereby agree as
follows:

 

1. Section 3.1 of the License Agreement is hereby deleted in its entirety and
replaced with the following:

 

“3.1 Initial Fee. In partial consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay Licensor an initial fee of
$21,000,000, which shall be payable as follows: (a) $10,000,000 within [****]
after the Effective Date; (b) $3,000,000 within twelve (12) months of the
Effective Date; and (c) $8,000,000 no later than April 1, 2020, provided that
any unpaid portion of the initial fee (including (a), (b) and (c)) shall be
immediately payable upon termination of this Agreement or a Change of Control.”

 

2. This First Amendment amends the terms of the License Agreement and is deemed
incorporated into, and governed by all other terms of, the License Agreement. To
the extent that the License Agreement is explicitly amended by this First
Amendment, the terms of this First Amendment will control where the terms of the
License Agreement are contrary to, or conflict with, the terms of this First
Amendment. All other terms and conditions of the License Agreement not
explicitly amended by this First Amendment shall remain in full force and
effect. The License Agreement, shall, together with this First Amendment, be
read and construed as a single instrument.

 

3. Signatures on this First Amendment may be communicated by facsimile or e-mail
transmission and shall be binding upon the Parties upon receipt by transmitting
the same by facsimile or e-mail transmission, which signatures shall be deemed
originals. If executed in counterparts, this First Amendment shall be effective
as if simultaneously executed.

 

[Remainder of page intentionally left blank.]

 

   

   

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
First Amendment to be executed by their duly authorized representatives.

 

REGENXBIO Inc.   Abeona Therapeutics Inc.           By: /s/ Kenneth T. Mills  
By: /s/ Joao Siffert Name:  Kenneth T. Mills   Name:  Joao Siffert Title:
President and Chief Executive Officer   Title: CEO Date: November 1, 2019  
Date: 1-Nov-2019

 

 2 

   

 

